Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin Prebyl on 3/8/2021.

The application has been amended as follows: 
Claim 7, line 1: insert “of” after “alloy” and before “claim”
Claim 8, line 1: insert “of” after “alloy” and before “claim”
Claim 10, line 1: amend “The method” to “A method”

Claims 1-11 and 15-16 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/5/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over the “closest” prior art Buck (US 2004/0154707 A1) (hereinafter “Buck”), for the following reasons:
Buck discloses a fine-grained martensitic stainless steel with the following composition, in wt.% (Buck, [0048]):
Element
Present Invention
Buck
Ni
7.4-8.4
1-5
Cr
7.6-8.6
7.5-15
Co
8.4-9.4
0-10
Mo
1.8-2.2
Mo + W < 4
W
2-2.6
Mo + W < 4
Al
1.6-2.0
0-0.2
C
0.05-0.08
0.05-0.15
Nb
0.25-0.28
0-1.0

0.21-0.4
0-2.0
Balance
Fe and incidental impurities
Fe and impurities


Buck also teaches that the carbide formers are selected from Ti, Nb, V, Ta, Hf, and/or Zr (Buck, [0015]). 
However, Buck does not teach or suggest having 7.4-8.4 wt.% nickel or having 1.6-2.0 wt.% aluminum. 
Thus it is clear that Buck, either alone or in combination, does not disclose or suggest the present invention.
Further, the previous claim objection over claims 2-9 are withdrawn due to Applicant’s amendments.
In light of the above, the present claims are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240.  The examiner can normally be reached on Monday-Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.C./Examiner, Art Unit 1732            

/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        3/10/21